The parties shall file supplemental briefs within 42 days of the date of this order addressing whether: (1) the Court of Appeals erred in applying Peña Ingham Co Rd Comm, 255 Mich App 299 (2003), a Michigan Civil Rights Act case, to the plaintiffs claim under the Whistleblowers’ Protection Act (WPA), MCL 15.361 et seq.; (2) the plaintiff alleged sufficient facts to establish that he suffered an adverse employment action under the WPA, see MCL 15.362; and (3) the plaintiff alleged sufficient facts to establish that he engaged in a protected activity under the WPA, see MCL 15.362. The parties should not submit mere restatements of their application papers.